Dear Representative Clarkson:
You have asked for an Attorney General's opinion as to whether private vehicles may bear "decals, unofficial or vanity license plates, or other insignia which indicate that the vehicle is being operated by a legislator or other public officer."
We find no prohibitions in state law regarding the actions described as they relate to private vehicles.  However, please note that public funds may not be used to purchase these items to be placed on private cars.
Also, please keep in mind the prohibitions relative to false impersonation in the use of these vehicles by any individual. LSA-R.S. 14:112.
I trust this sufficiently address your concerns.  Please contact this office should you require further assistance at (225) 342-7013.
Yours very truly,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: __________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:gbl